          Case 3:20-cv-02461-VC Document 14 Filed 04/27/20 Page 1 of 2




 1   BURSOR & FISHER, P.A.
     L. Timothy Fisher (State Bar No. 191626)
 2   Yeremey Krivoshey (State Bar No. 295032)
     Brittany S. Scott (State Bar No. 327132)
 3   1990 North California Blvd., Suite 940
     Walnut Creek, CA 94596
 4   Telephone: (925) 300-4455
     Facsimile: (925) 407-2700
 5   E-mail: ltfisher@bursor.com
             ykrivoshey@bursor.com
 6           bscott@bursor.com
 7   BURSOR & FISHER, P.A.
     Scott A. Bursor (State Bar No. 276006)
 8   2665 S. Bayshore Dr., Suite 220
     Miami, FL 33133-5402
 9   Telephone: (305) 330-5512
     Facsimile: (305) 676-9006
10   E-Mail: scott@bursor.com
11
     Attorneys for Plaintiff
12

13
                                UNITED STATES DISTRICT COURT
14
                               NORTHERN DISTRICT OF CALIFORNIA
15

16   BRIAN HUNT, on behalf of himself and all         Case No. 3:20-cv-02461-VC
     others similarly situated,
17
                                                      PLAINTIFF’S NOTICE OF
18                                       Plaintiff,   VOLUNTARY DISMISSAL
            v.                                        WITHOUT PREJUDICE
19                                                    PURSUANT TO FEDERAL
     PLEASANTON FITNESS, LLC d/b/a FIT                RULE OF CIVIL PROCEDURE
20   REPUBLIC,                                        41(a)(1)(A)(i)
21
                                       Defendant.
22

23

24

25

26

27

28

     PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL
     CASE NO. 3:20-CV-02461-VC
          Case 3:20-cv-02461-VC Document 14 Filed 04/27/20 Page 2 of 2




 1          NOTICE IS HEREBY GIVEN that pursuant to Federal Rule of Civil Procedure
 2   41(a)(1)(A)(i), Plaintiff Brian Hunt voluntarily dismisses the above captioned action without
 3   prejudice.
 4
 5   Dated: April 27, 2020                Respectfully submitted,

 6                                        BURSOR & FISHER, P.A.
 7                                        By:     /s/ Brittany S. Scott
 8                                                    Brittany S. Scott

 9                                        L. Timothy Fisher (State Bar No. 191626)
                                          Yeremey Krivoshey (State Bar No. 925032)
10                                        Brittany S. Scott (State Bar No. 327132)
                                          1990 North California Blvd., Suite 940
11                                        Walnut Creek, CA 94596
                                          Telephone: (925) 300-4455
12                                        Facsimile: (925) 407-2700
                                          E-mail: ltfisher@bursor.com
13                                                ykrivoshey@bursor.com
                                                  bscott@bursor.com
14
                                          BURSOR & FISHER, P.A.
15                                        Scott A. Bursor (State Bar No. 276006)
                                          2665 S. Bayshore Dr., Suite 220
16                                        Miami, FL 33133-5402
                                          Telephone: (305) 330-5512
17                                        Facsimile: (305) 676-9006
                                          E-Mail: scott@bursor.com
18
                                          Attorneys for Plaintiff
19
20
21
22
23
24
25
26
27
28


     PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL                                                       1
     CASE NO. 3:20-CV-02461-VC
